Case: 11-14802    Date Filed: 04/10/2013   Page: 1 of 26


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14802
                          ________________________

                   D.C. Docket No. 1:09-cv-00155-JRH-WLB



DUSTIN MYERS,
RODNEY MYERS,

                                                             Plaintiffs–Appellants,

                                     versus

MURRY BOWMAN,
Individually, and as the Chief Magistrate
of Jefferson County, Georgia,
WILEY CLARK EVANS, IV,
Individually, and as a Deputy Sheriff with
the Jefferson County Sheriff's Department,
CHARLES HUTCHINS,
Individually, and as the Sheriff of the
Jefferson County Sheriff's Department,

                                                           Defendants–Appellees,

JAMES W. MILLER, JR.,
Individually, and as a Chief of Police
of the City of Louisville, Georgia,
JEFFERSON COUNTY, GEORGIA,
THE CITY OF LOUISVILLE, GEORGIA,

                                                                        Defendants.
               Case: 11-14802        Date Filed: 04/10/2013      Page: 2 of 26


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                       (April 10, 2013)

Before MARCUS and PRYOR, Circuit Judges, and FRIEDMAN,∗ District Judge.

PRYOR, Circuit Judge:

       This appeal presents the question whether three officials in a rural county of

Georgia are entitled to a summary judgment against a complaint that they violated

the civil rights of a father and son who had been involved in an aborted exchange

of property between a previously engaged couple. When Dustin Myers and Kelley

Bowman ended their engagement to be married, Dustin attempted to retrieve the

diamond ring he had given Kelley and other personal property, but that attempt

prompted allegations that Dustin had stolen Kelley’s dog, followed by a police

chase on rural roadways and a brief arrest of Dustin and his father, Rodney Myers.

The end of the police chase, which resembles a scene from a rerun of the 1980s

television show, The Dukes of Hazzard, fittingly was captured on a video camera

on the dashboard of a police car. The Myers filed a complaint that Murry

Bowman, who is Kelley’s father and the magistrate judge of Jefferson County,

Georgia; Wiley Clark Evans, a deputy sheriff who arrested the Myers; and Charles

∗
 Honorable Paul L. Friedman, United States District Judge for the District of Columbia, sitting
by designation.
                                               2
              Case: 11-14802        Date Filed: 04/10/2013   Page: 3 of 26


Hutchins, who was Evans’s supervisor, all conspired to violate and violated the

Myers’ rights under the Fourth and Fourteenth Amendments, 42 U.S.C. § 1983.

After our review of the videotape and other evidence, we agree with the district

court that the Myers’ effort to make a federal case out of these events fails: Murry

and Evans did not subject the Myers to excessive force; Evans had probable cause

to arrest the Myers; Murry did not act under color of law; and the Myers failed to

present any evidence that Murry, Evans, and Hutchins conspired to commit a false

arrest. We affirm the summary judgment against the Myers’ complaint.

                               I.      BACKGROUND

      There would be no wedding bells, no wedding cake, and no tuxedo and

white dress for Dustin Myers and Kelley Bowman. The couple was engaged to be

married, but before the time came to say “I Do,” Kelley found herself a new

Romeo. She broke Dustin’s heart, and she tried to hurt his finances too by hosting

two yard sales at which she sold some of his property. Kelley’s mother called

Dustin late in the evening of August 12, 2009, to tell him that his fiancée had been

unfaithful and to provide the helpful advice that he should “come get [his] stuff

before everything was gone.”

      Dustin and his father, Rodney Myers, left their home at about 3:00 a.m. the

next day to begin a journey from Rodney’s home in Lenox, Georgia, to Murry

Bowman’s home in Louisville, Georgia. The Myers arrived at the Bowman home

                                             3
              Case: 11-14802    Date Filed: 04/10/2013   Page: 4 of 26


at about 7:00 a.m. and demanded that Kelley return Dustin’s property, including

the engagement ring that he had given to his former bride-to-be. Kelley gave

Dustin some of his property, including clothing, a television, and a computer, but

she alleged that she had lost the engagement ring.

       While the Myers packed their truck, the couple’s pet dog, a Maltese named

Lexi, jumped into the truck. Dustin and Rodney had purchased the dog, but both

Dustin and Kelley had cared for the dog, and the dog had been living with the

Bowmans. The Myers departed the Bowman home with Lexi, but without the

engagement ring.

       Although Kelley could no longer bear Dustin, she wanted Lexi to remain in

her life. Murry, who was the magistrate judge of Jefferson County, called Dustin

and requested that he return Lexi to his daughter. Dustin agreed to return the dog

in exchange for the engagement ring and some money that he said Kelley owed

him.

       Later that morning, Murry and Kelley found the Myers at a local bank,

where Dustin had closed the joint checking account that he and Kelley had shared.

Murry pulled his truck alongside the Myers’ truck, exited his vehicle, approached

the Myers’ truck wearing the engagement ring on his pinkie finger, tossed the ring

through the window of the truck and into Dustin’s lap, and said, “Here, I’ve got

your goddamn ring.” But Murry did not give the money to Dustin because, he

                                         4
              Case: 11-14802     Date Filed: 04/10/2013    Page: 5 of 26


explained, “I don’t have that kind of money just to give to you right now.” After

the Bowmans failed to uphold their end of the bargain, the Myers drove away with

both the diamond ring and the dog. As Dustin drove away, Murry shouted into the

distance, “I’ll have your goddamn ass locked up.” Murry returned to his truck and

began to follow the Myers.

      What began as a catty dispute escalated into a tempest after Murry reported

to the police that someone had stolen his dog. Jefferson County had provided

Murry with a SouthernLINC communications device to use for his official duties,

and Murry used that device to contact Anita Thompson, who was a deputy clerk in

his office, and to instruct her to report to the police that someone had stolen his

dog, which he said was worth $700. Georgia then classified as a felony a theft of

property worth more than $500. See Ga. Code Ann. § 16–8–12(a)(1) (repealed

2012). Murry testified that he does not recall whether he told Thompson that the

Myers were the alleged thieves. Although the Myers allege that Murry did not

attempt to contact the police before he contacted Thompson, Murry testified that he

did not recall whether he attempted to contact the police first.

      Thompson relayed Murry’s complaint to two on-duty law enforcement

officers: Wiley Clark Evans, who was a deputy sheriff for Jefferson County, and

James W. Miller Jr., who was the chief of police for the City of Louisville.

Thompson contacted them on their SouthernLINC devices, and she told them that

                                           5
                Case: 11-14802    Date Filed: 04/10/2013   Page: 6 of 26


two men had stolen Murry’s dog, which she said was worth $700; that the men had

fled the scene in a truck; and that Murry was following them in his own vehicle.

Thompson also gave the officers a description of the Myers’ truck and the direction

in which it was travelling. But Thompson did not tell the officers that the alleged

thieves were Dustin and Rodney or that the alleged theft occurred in connection

with a dispute between the Bowmans and the Myers about a failed engagement.

Thompson then remained in regular contact with Evans and Miller, and she

directed their pursuit of the Myers based on information that she received from

Murry. During the pursuit of the Myers, Murry did not communicate directly with

either Evans or Miller.

         Jefferson County requires its law enforcement personnel to report incidents

to a 9-1-1 dispatcher and to communicate with other officers through recorded

police radio, but Murry, Thompson, Evans, and Miller communicated with each

other using the unrecorded SouthernLINC communications system. The

SouthernLINC system serves as a backup communications system when the radio

communications system malfunctions. Jefferson County provided Murry and

Thompson with their SouthernLINC devices, but both Evans and Miller purchased

their devices. Evans testified that crime victims sometimes reported crimes

directly to him on his SouthernLINC device or cellular phone in lieu of contacting

9-1-1.

                                           6
              Case: 11-14802     Date Filed: 04/10/2013   Page: 7 of 26


      Miller pursued the Myers beyond the city limits of Louisville. Miller

testified that he sometimes pursues criminals outside of his jurisdiction and that his

decision whether to do so depends upon several circumstances, including the

severity of the crime and whether it was committed within the city limits of

Louisville. Miller testified that he pursued the Myers outside of his jurisdiction

because he received a report that a felony theft might have occurred within his

jurisdiction and the report came from the office of a magistrate.

      The Myers drove toward Rodney’s home, and both Murry and Miller

followed the Myers for several miles. Dustin testified that he knew that Murry was

following him and that he received a phone call from a friend who told him that the

police were searching for him. Shortly after the caravan rounded “dead man’s

curve,” Evans approached the vehicles from the opposite direction and used his

patrol vehicle to block the road, and the Myers brought their truck to a stop.

      Evans and Miller arrested the Myers. The arrest was recorded by a video

camera in Evans’s vehicle, and the recording establishes that the detention lasted

about eight minutes. Although Jefferson County requires its officers to create both

video and audio recordings of their arrests, no audio recording exists of the arrest.

Evans testified that he had been charging his audio recorder at the time of the arrest

and that he forgot to hook up the audio recorder before he exited his vehicle to

apprehend the Myers.

                                          7
              Case: 11-14802      Date Filed: 04/10/2013    Page: 8 of 26


      Dustin brought his truck to a stop, and both he and his father remained inside

their vehicle. Evans exited his patrol vehicle and approached the Myers’ truck

with his gun pointed at Dustin. Evans instructed Dustin to place his hands outside

of the truck so that Evans would see that he was unarmed, and Dustin complied

with that instruction. Murry also brought his vehicle to a stop, and he exited his

vehicle and walked towards the Myers’ truck. Murry then instructed Evans to get

Dustin out of the truck.

      In a series of swift motions, Evans holstered his gun, reached through the

open window of the truck, placed the truck in park, opened the driver-side door,

grabbed Dustin by his left arm, pulled him out of the truck, and wrestled him to the

ground. While Dustin lay on the ground, Evans placed him in handcuffs and rolled

him over while he searched him for weapons. Dustin did not resist. Dustin

suffered injuries to his head, left wrist, left forearm, neck, and knees as a result of

Evans’s use of force.

      While Evans arrested Dustin, Miller arrived on the scene and approached the

passenger-side door of the truck to remove Rodney from the cabin. Miller ordered

Rodney to exit the truck and place his hands against the side of the vehicle. Miller

pointed his gun at Rodney for about fifteen seconds, and he threatened to shoot

Rodney if he did not comply with his instructions. Rodney exited the truck and




                                           8
              Case: 11-14802      Date Filed: 04/10/2013   Page: 9 of 26


complied with Miller’s instructions. Rodney does not allege that he suffered any

physical injuries as a result of the arrest.

       While Evans and Miller arrested the Myers, Murry entered the cabin of the

Myers’ truck, retrieved Lexi, and placed the dog inside his own vehicle. Evans

brought Dustin to his feet, but he did not release him from the handcuffs. Murry

then berated Dustin and Rodney for several minutes. Murry threatened him by

saying “that this was his goddamn county and [he] wanted to know who the fuck

[Dustin] was coming up there in his fucking county acting like that.” Evans also

badgered Dustin and said to him, “[h]e’s the fucking magistrate judge up here.

Who the fuck you think you messing with?”

       After about seven minutes, Murry instructed Evans and Miller to release the

Myers. After Evans released Dustin from the handcuffs, Murry threated Dustin

once more. As if in homage to Stephen the Irishman, the character in Braveheart

who declared his native Ireland to be “My Island!” Murry said to his former future-

son-in-law, “Once again, this is my county. I don’t want to ever see you back up

here. . . . I’m fixing to let you go. You get your shit, and I better not fucking catch

you back in my county.” The Myers returned to their truck and drove away. Lexi

stayed behind inside Murry’s truck.

       Evans later completed an incident report. Jefferson County prohibits the

same officer from acting as both the reporting officer and reviewing officer of an

                                               9
             Case: 11-14802     Date Filed: 04/10/2013    Page: 10 of 26


incident report, but Evans nonetheless served in both capacities. Evans wrote in

the report that he learned at the scene of the arrest about the failed ring-for-dog

exchange between the Myers and the Bowmans, but he later admitted in testimony

that he learned about some of those details after the arrest in a telephone call with

Kelley.

      Dustin and Rodney filed a complaint in the district court against Murry,

Evans, Miller, Jefferson County Sheriff Charles Hutchins, the City of Louisville,

and Jefferson County. The Myers alleged that Murry, Evans, and Miller violated

their rights under the Fourth and Fourteenth Amendments to be free from

unreasonable seizures and excessive force, 42 U.S.C. § 1983, and that Hutchins

failed to supervise and train Evans, id. The Myers alleged that the defendants

conspired to violate their constitutional rights, id. §§ 1983, 1985. They alleged that

the City of Louisville and Jefferson County had official policies or customs that

caused the violation of their Fourth and Fourteenth Amendment rights, id. § 1983;

see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S. Ct. 2018, 2037–38

(1978). Finally, they asserted state law claims against the defendants, including

claims for false imprisonment, assault, battery, and intentional infliction of

emotional distress. The Myers later conceded that Jefferson County was entitled to

a summary judgment.




                                          10
              Case: 11-14802   Date Filed: 04/10/2013    Page: 11 of 26


      The district court entered a summary judgment in favor of the defendants on

the federal claims and declined to exercise supplemental jurisdiction over the state

claims. The district court concluded that Evans and Miller had probable cause to

arrest the Myers and the force they used was not clearly unwarranted under the

circumstances. The district court concluded that Murry did not cause a false arrest

or instruct Evans and Miller to use excessive force. And the district court

concluded that the Myers presented insufficient evidence of a conspiracy or that

Hutchins or the City of Louisville violated the rights of the Myers.

                        II.    STANDARD OF REVIEW

      “We review a district court’s grant or denial of a motion for summary

judgment de novo.” Harris v. Bd. of Educ. of Atlanta, 105 F.3d 591, 595 (11th

Cir. 1997).

                               III.   DISCUSSION

      We divide our discussion in four parts. First, we discuss why Evans is

entitled to a summary judgment against the claims of false arrest and excessive

force. Second, we discuss why Hutchins is entitled to a summary judgment against

the claim for supervisory liability. Third, we discuss why Murry is entitled to a

summary judgment against the claims for false arrest and excessive force. Fourth,

we discuss why Murry and Evans are entitled to a summary judgment against the

claims for conspiracy to commit false arrest and conspiracy to use excessive force.

                                         11
             Case: 11-14802      Date Filed: 04/10/2013    Page: 12 of 26


         A. Evans Did Not Violate the Constitutional Rights of the Myers.

      The record establishes that Evans did not violate the Myers’ civil rights.

Evans had probable cause to arrest the Myers, and he did not use excessive force

against them.

                 1. Evans Had Probable Cause to Arrest the Myers.

      The record, viewed in the light most favorable to the Myers, establishes that

Evans had probable cause to arrest the Myers. “The existence of probable cause at

the time of arrest [ ] constitutes an absolute bar to a section 1983 action for false

arrest.” Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004).

“Probable cause to arrest exists when an arrest is objectively reasonable based on

the totality of the circumstances.” Id. “This standard is met when the facts and

circumstances within the officer’s knowledge, of which he or she has reasonably

trustworthy information, would cause a prudent person to believe, under the

circumstances shown, that the suspect has committed, is committing, or is about to

commit an offense.” Id. (quoting Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir.

1998) (internal quotation marks omitted)). “[P]robable cause requires only a

probability or substantial chance of criminal activity, not an actual showing of such

activity,” and even “seemingly innocent activity” can provide the basis for

probable cause. Illinois v. Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 2335

n.13 (1983). When Evans arrested the Myers, he had reason to believe that they

                                           12
               Case: 11-14802   Date Filed: 04/10/2013   Page: 13 of 26


had committed a felony theft and fled the scene of the crime. Evans’s knowledge

was based on the criminal complaint of Murry and Thompson, and “[g]enerally, an

officer is entitled to rely on a victim’s criminal complaint as support for probable

cause.” Rankin, 133 F.3d at 1441. Evans was entitled to presume that Murry and

Thompson were particularly reliable and trustworthy sources because they were

government officials. And the record does not establish any circumstances known

to Evans that would negate the existence of probable cause.

      The Myers argue that a reasonable juror could infer that Murry and Evans

engaged in secret communications during which Murry told Evans to arrest the

Myers even though they had committed no crime. The Myers argue that a

reasonable juror could draw this inference because of the “sinister circumstance[ ]”

that the defendants communicated over the unrecorded SouthernLINC

communications system, Evans failed to produce an audio recording of the arrest,

and the videotape of the arrest suggests that Evans acted at the direction of Murry.

We disagree.

      The Myers’ argument is based upon speculation and conclusory allegations,

and “[t]his court has consistently held that conclusory allegations without specific

supporting facts have no probative value.” Evers v. Gen. Motors Corp., 770 F.2d

984, 986 (11th Cir. 1985). Evans testified that Thompson told him only that

someone had stolen the Bowman dog and that she did not tell him the identity of

                                          13
             Case: 11-14802     Date Filed: 04/10/2013    Page: 14 of 26


the alleged thieves or that the theft occurred after a dispute between the Bowmans

and the Myers. Both Murry and Evans testified that they did not communicate

directly with each other, and the Myers have not introduced any evidence to the

contrary or evidence that Murry instructed Evans to arrest the Myers with

knowledge that they had committed no crime. Although Jefferson County had a

policy that required law enforcement personnel to report crimes through the

recorded radio, the SouthernLINC system was sometimes used because the radio

communications system was unreliable. And Evans testified that citizens

sometimes reported crimes directly to him on his SouthernLINC device or his

cellular phone. A reasonable juror could not find that, because Murry, Thompson,

and Evans communicated over an unrecorded communications system, they agreed

wrongfully to arrest two innocent people. Nor does the video of the arrest suggest

that Evans lacked probable cause to arrest the Myers. Neither that Murry

instructed Evans to remove Dustin from the truck, nor that Murry took Lexi from

the truck, permits the inference that Evans lacked probable cause to arrest the

Myers. Evans is entitled to a summary judgment against the claim for false arrest.

          2. Evans Did Not Use Excessive Force Against Dustin Myers.

      The force Evans used against Dustin was not excessive. “The Fourth

Amendment’s freedom from unreasonable searches and seizures encompasses the

plain right to be free from the use of excessive force in the course of an arrest.”

                                          14
             Case: 11-14802     Date Filed: 04/10/2013   Page: 15 of 26


Lee v. Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002). “Our Fourth Amendment

jurisprudence has long recognized that the right to make an arrest or investigatory

stop necessarily carries with it the right to use some degree of physical coercion or

threat thereof to effect it.” Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865,

1871–72 (1989). “This circuit has made clear that some use of force by a police

officer when making a custodial arrest is necessary and altogether lawful,

regardless of the severity of the alleged offense.” Durruthy v. Pastor, 351 F.3d

1080, 1094 (11th Cir. 2003). Because a police officer is entitled to use some force

to arrest a suspect, “the application of de minimis force, without more, will not

support a claim for excessive force in violation of the Fourth Amendment.” Nolin

v. Isbell, 207 F.3d 1253, 1257 (11th Cir. 2000). The record contains a videotape of

the arrest, so we are able to determine whether Evans used excessive force “in the

light depicted by the videotape.” See Scott v. Harris, 550 U.S. 372, 381, 127 S. Ct.

1769, 1776 (2007). The videotape shows that Evans grabbed Dustin by the arm,

forced him to the ground, placed him in handcuffs, and searched him. Evans held

Dustin to the ground for less than one minute before he helped Dustin to his feet.

Evans released Dustin from his handcuffs about six minutes later. Evans used this

force at a time when he had probable cause to arrest Dustin. And when the arrest

occurred, Evans could not have known whether Dustin was armed or whether he

would resist arrest. After he handcuffed and searched Dustin, Evans did not use

                                         15
             Case: 11-14802      Date Filed: 04/10/2013    Page: 16 of 26


any additional force against him. The videotape establishes that the force Evans

used was de minimis and lawful.

      The force used by Evans was no more severe than the force that we have

described as de minimis and lawful in other cases. For example, in Durruthy, the

plaintiff brought a claim of excessive force against a police officer who “force[d]

[the plaintiff] down to the ground and plac[ed] him in handcuffs,” and we reversed

a denial of the defense of qualified immunity because we concluded that the officer

used only de minimis force to arrest the plaintiff. 351 F.3d at 1094. Evans used a

nearly identical amount of force as the defendant used in Durruthy. And in Nolin,

the plaintiff filed a claim of excessive force against a police officer who, in the

course of breaking up a fight and with probable cause to arrest the plaintiff,

“grabbed [the plaintiff] from behind by the shoulder and wrist, threw him against a

van three or four feet away, kneed him in the back and pushed his head into the

side of the van, searched his groin area in an uncomfortable manner, and

handcuffed him.” 207 F.3d at 1255. We reversed a denial of a summary judgment

in favor of the police officer on the ground that the officer’s use of force “falls well

within the ambit of the de minimis force principle.” Id. at 1258 n.4. But Evans

used even less force against Dustin than the defendant in Nolin used against his

arrestee, and the Myers do not argue that Evans used any force against Rodney.




                                           16
             Case: 11-14802     Date Filed: 04/10/2013    Page: 17 of 26


      The Myers contend that a genuine issue of material fact barred a summary

judgment because their expert testified that the force used by Evans was excessive,

but whether the force that Evans used was excessive is a “pure question of law.”

See Scott, 550 U.S. at 381 n.8, 127 S. Ct. at 1776 n.8. That question “is not a

matter subject to expert testimony.” See Freund v. Butterworth, 165 F.3d 839, 863

n.34 (11th Cir. 1999) (en banc) (stating that whether a law firm rendered

ineffective assistance of counsel under a given set of facts is a question of law that

is not subject to expert testimony).

 B. Hutchins Is Entitled to a Summary Judgment Because Evans Did Not Commit
                 an Underlying Violation of the Myers’ Civil Rights.

      Because Evans did not violate the Myers’ civil rights, the supervisory

liability claim against Hutchins fails too. “[S]upervisors are liable under [section]

1983 ‘either when the supervisor personally participates in the alleged

constitutional violation or when there is a causal connection between actions of the

supervising official and the alleged constitutional violation.’” Keating v. City of

Miami, 598 F.3d 753, 762 (11th Cir. 2010) (quoting Gonzalez v. Reno, 325 F.3d

1228, 1234 (11th Cir. 2003)). But a supervisor may not be held liable under

section 1983 unless the supervised official committed an underlying violation of a

constitutional right. See Case v. Eslinger, 555 F.3d 1317, 1328 (11th Cir. 2009)

(affirming a summary judgment in favor of a defendant supervising officer on a

claim under section 1983 because the plaintiff failed to establish that the
                                          17
             Case: 11-14802      Date Filed: 04/10/2013    Page: 18 of 26


supervised arresting officer violated the constitutional rights of the plaintiff).

Because Evans did not violate the constitutional rights of the Myers, Hutchins

could not have participated in or caused the violation of the constitutional rights of

the Myers, and he is entitled to a summary judgment in his favor.

 C. Murry Is Entitled to a Summary Judgment Because the Officers Did Not Use
          Excessive Force and Murry Did Not Act Under Color of Law.

      The Myers’ claims against Murry fall into two categories: first, the Myers

contend that Murry caused them to suffer excessive force; and second, the Myers

argue that Murry manufactured a false basis for probable cause to arrest them.

Both claims fail.

      First, Murry is entitled to a summary judgment against the claim that he

caused the Myers to suffer excessive force because neither Evans nor Miller used

excessive force against the Myers. The Myers had to establish that Murry’s

conduct caused them to be “deprived . . . of rights, privileges, or immunities

secured by the Constitution or laws of the United States.” Beaulieu v. City of

Alabaster, 454 F.3d 1219, 1225 (11th Cir. 2006). But Evans did not use excessive

force against Dustin, and neither Evans nor Miller used physical force against

Rodney. Because the Myers cannot establish that police subjected them to

excessive force, they cannot establish that Murry caused them to be subjected to

excessive force.



                                           18
             Case: 11-14802      Date Filed: 04/10/2013     Page: 19 of 26


      Second, Murry is entitled to a summary judgment against the claim that he

caused a false arrest because Murry did not act under color of law when he

reported the theft of the dog. Although Murry instructed Evans to remove Dustin

from the truck, that instruction did not cause Dustin’s arrest because Murry gave

the instruction after Evans was already in the process of arresting Dustin. Murry’s

conduct after the chase deserves condemnation, but his potential liability should be

determined, if at all, by state tort law. “Section 1983 does not federalize all torts or

other deprivations of rights committed by a person who is a law enforcement

officer or other government agent.” Butler v. Sheriff of Palm Beach Cnty., 685

F.3d 1261, 1265 (11th Cir. 2012). Section 1983 instead punishes only actions

committed “under color of any statute, ordinance, regulation, custom, or usage, of

any State or Territory or the District of Columbia.” 42 U.S.C. § 1983. “A

successful section 1983 action requires that the plaintiff show [he] was deprived of

a federal right by a person acting under color of state law.” Almand v. DeKalb

Cnty., Ga., 103 F.3d 1510, 1513 (11th Cir. 1997). The record establishes that

Murry acted as a private citizen, not under color of law.

      “Not all acts by state employees are acts under color of law,” id.; see Polk

Cnty. v. Dodson, 454 U.S. 312, 319–20, 102 S. Ct. 445, 450–51 (1981), and “acts

of officers in the ambit of their personal pursuits” are not done under color of law,

Screws v. United States, 325 U.S. 91, 111, 65 S. Ct. 1031, 1040 (1945). “The

                                          19
             Case: 11-14802     Date Filed: 04/10/2013    Page: 20 of 26


traditional definition of acting under color of state law requires that the defendant

in a [section] 1983 action have exercised power ‘possessed by virtue of state law

and made possible only because the wrongdoer is clothed with the authority of

state law.’” West v. Atkins, 487 U.S. 42, 49, 108 S. Ct. 2250, 2255 (1988)

(quoting United States v. Classic, 313 U.S. 299, 326, 61 S. Ct. 1031, 1043 (1941)).

“A person acts under color of state law when he acts with authority possessed by

virtue of his employment with the state,” Griffin v. City of Opa-Locka, 261 F.3d

1295, 1303 (11th Cir. 2001), or when “the manner of his conduct . . . makes clear

that he was asserting the authority granted him and not acting in the role of a

private person,” Williams v. United States, 341 U.S. 97, 100, 71 S. Ct. 576, 578

(1951). “The dispositive issue is whether the official was acting pursuant to the

power he/she possessed by state authority or acting only as a private individual.”

Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1523 (11th Cir. 1995).

      Our precedents in Almand and Butler illustrate that an officer cannot be held

liable for a constitutional tort when he acts in a private capacity. We held in

Almand that a police officer did not act under color of law when he raped a

woman, even though the police officer became acquainted with the woman only

because he was the investigator of a crime that she had reported to the police. 103

F.3d at 1514–15. Although the officer in Almand initially gained access to the

victim’s apartment to question her about her criminal complaint, the officer then

                                          20
             Case: 11-14802     Date Filed: 04/10/2013   Page: 21 of 26


left the apartment and the victim closed the door before the officer forcibly

reentered the apartment and raped the victim. Id. We explained that, when the

officer “reentered the apartment by forcibly breaking in, he was no different from

any other ruffian” and did not act under color of law. Id. at 1515. Butler

concerned a mother who arrived home from work one day to discover her daughter

disrobed in bed and a naked young man hiding in a closet. 685 F.3d at 1263.

When the mother, who worked as a county corrections officer, discovered the

young man in the closet, she handcuffed him, placed him on his knees for a

prolonged period, held him at gunpoint, and threatened to kill him. Id. at 1263–64.

We held that, when the mother assaulted the young man, she did not act under

color of law. Id. at 1267. We explained that, although the mother used the gun

and handcuffs that she wore as a corrections officer, her actions were not under

color of law because adults may lawfully possess firearms and handcuffs, and

“there [was] no reason to believe that [the corrections officer] would not have

done, or been able to do, what she did to [the young man] without her handcuffs.”

Id. at 1267–68.

      Murry did not act under color of law when he reported to police that

someone had stolen his dog because, in reporting the crime, he “act[ed] only as a

private individual,” Edwards, 49 F.3d at 1523, and not “in his official capacity or

while exercising his responsibilities pursuant to state law,” West, 487 U.S. at 50,

                                         21
             Case: 11-14802     Date Filed: 04/10/2013   Page: 22 of 26


108 S. Ct. at 2255. The theft occurred in connection with a private dispute and not

a matter that was before Murry in his official capacity as a magistrate judge, and

Murry alleged a theft of private property, not any property that belonged to the

government. See Delcambre v. Delcambre, 635 F.2d 407, 408 (5th Cir. 1981)

(holding that a police officer did not act under color of law when he assaulted his

sister-in-law in part because “the altercation arose out of an argument over family

and political matters”).

      The Myers argue that Murry acted under color of law because he reported

the theft using his government-issued SouthernLINC communications system, but

we disagree. In Butler, we held that the corrections official did not act under color

of law even though she used the gun and handcuffs she carried while on duty. 685

F.3d at 1267. Likewise, Murry did not act under color of law because he used the

SouthernLINC communications device. And the SouthernLINC system was not a

proprietary technology of the government. Any citizen could have purchased the

technology, and Evans testified that ordinary citizens sometimes reported crimes

directly to police officers using a SouthernLINC device or cellular phone instead

of by calling a police dispatcher. And if Murry did not have a SouthernLINC

device, he could have reported the crime using a cellular phone or other device.

Thus “there is no reason to believe that [Murry] would not have done, or been able

to do, what [he] did to [the Myers]” without the use of his SouthernLINC radio,

                                         22
              Case: 11-14802     Date Filed: 04/10/2013   Page: 23 of 26


and we must conclude that Murry did not act under color of law. See id. at 1267–

68; see also Brown v. Miller, 631 F.2d 408, 411 (5th Cir. 1980) (holding that a

defendant mayor acted under color of law when he seized the plaintiff’s paycheck

in part because “[t]he mayor had access to the town paycheck book solely because

he held the office of mayor”).

       The Myers also argue that Murry acted under color of law because Miller

would not have pursued the Myers outside of his jurisdiction unless he received the

instruction from a government official, but this argument fails too. “[T]he primary

focus of the color of law analysis must be on the conduct of the [defendant],” not

the victim or a third-party, Barreto-Rivera v. Medina-Vargas, 168 F.3d 42, 47 (1st

Cir. 1999), and the record does not support the conclusion that Murry “act[ed]

pursuant to the power [he] possessed by state authority,” see Edwards, 49 F.3d at

1523. Nor was the arrest “made possible only because [Murry] [wa]s clothed with

the authority of state law.” West, 487 U.S. at 49, 108 S. Ct. at 2255 (quoting

Classic, 313 U.S. at 326, 61 S. Ct. at 1043). Although Murry’s position as a

magistrate judge affected Miller’s decision to pursue the Myers, Evans acted at all

times within his jurisdiction, and it was Evans who caused the Myers to stop their

vehicle. Evans would have arrested the Myers even if Miller had stopped his

vehicle at the city limits.




                                          23
                Case: 11-14802   Date Filed: 04/10/2013   Page: 24 of 26


      Although Murry instructed Evans to remove Dustin from the vehicle, the

record establishes that Evans would have made the arrest even if Murry had not

been present at the scene or directed Evans to remove Dustin from the vehicle.

Evans had probable cause to arrest the Myers for a felony theft, and Evans

approached the truck with his gun drawn and directed Dustin to place his hands

outside the vehicle before Murry gave any direction to Evans. By the time Murry

instructed Evans to remove Dustin from the vehicle, Evans was already in the

process of arresting Dustin. Murry therefore did not invoke his authority as a

magistrate judge to cause the arrest of Dustin.

      Although Murry invoked his authority as a magistrate judge when he

threatened Dustin at the scene of the arrest, that threat occurred after police

arrested the Myers and fails to create a reasonable inference that Murry acted under

color of law when he reported the theft of the dog. Compare Griffin, 261 F.3d at

1304 (holding that a reasonable juror could find that the defendant town manager

acted under color of law when he raped the plaintiff because the defendant

“invoked his authority as City Manager to create the opportunity to be alone with

[the plaintiff], to take her home, and then to rape her”). Murry is entitled to a

summary judgment against the claim for false arrest because he did not act under

color of law.




                                          24
              Case: 11-14802    Date Filed: 04/10/2013   Page: 25 of 26


 D. Murry, Evans, and Hutchins Are Entitled to a Summary Judgment Against the
    Conspiracy Claim Because the Myers Did Not Suffer Excessive Force and For
                                Lack of Evidence.

        The Myers claim that Murry, Evans, and Hutchins conspired to cause them

to suffer excessive force and unlawful arrest. Both claims fail. We address each in

turn.

        First, Murry, Evans, and Hutchins are entitled to a summary judgment

against the claim that they conspired to use excessive force because the Myers

were not subject to excessive force. “To sustain a conspiracy action under

[section] 1983[,] a plaintiff must show an underlying actual denial of his

constitutional rights.” Hadley v. Gutierrez, 526 F.3d 1324, 1332 (11th Cir. 2008)

(alterations omitted). Because the Myers did not suffer excessive force, the Myers

cannot establish an underlying denial of their constitutional right to be free from

excessive force.

        Second, Murry, Evans, and Hutchins are entitled to a summary judgment

against the claim that they conspired to commit a false arrest because the Myers

failed to introduce evidence that the officials entered a conspiracy. To sustain a

conspiracy action under section 1983, “the plaintiff must prove that the defendants

reached an understanding to deny the plaintiff’s rights.” Id. The Myers failed to

introduce evidence that Murry, Evans, and Hutchins reached an understanding to

commit a false arrest. The Myers argue that a reasonable juror could find that

                                          25
              Case: 11-14802     Date Filed: 04/10/2013    Page: 26 of 26


Murry, Evans, and Hutchins reached an agreement to violate their constitutional

rights because Murry and Evans engaged in unrecorded conversations. But the

Myers offer no affidavits, testimony, or other evidence to support a reasonable

inference that Murry and Evans communicated directly with each other or plotted

to violate the rights of the Myers. “Although an agreement may be inferred ‘from

the relationship of the parties, their overt acts and concert of action, and the totality

of their conduct,’ . . . the [Myers] have failed to bring forward any evidence of the

defendants’ conduct from which a reasonable fact-finder could make such an

inference.” See Am. Fed’n of Labor & Cong. of Indus. Orgs. v. City of Miami,

Fla., 637 F.3d 1178, 1192 (11th Cir. 2011) (quoting United States v. Schwartz, 541

F.3d 1331, 1361 (11th Cir. 2008)). Although Evans did not object when Murry

took Lexi from Dustin’s truck at the scene of the arrest, that silence does not

support the inference that Murry, Evans, and Hutchins conspired to violate the

rights of the Myers. And although Evans did not produce an audio recording of the

arrest, he produced a video recording, and he provided an explanation for why he

did not produce an audio recording. The Myers’ “conclusory allegations without

specific supporting facts” are insufficient, standing alone, to overcome a motion

for summary judgment. Evers, 770 F.2d at 986.

                                IV.    CONCLUSION

      We AFFIRM the summary judgment against the Myers’ complaint.

                                           26